UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1561 Name of Registrant: Putnam Vista Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Vista Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Vista Fund Abercrombie & Fitch Company Ticker Security ID: Meeting Date Meeting Status ANF CUSIP9 002896207 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lauren Brisky Mgmt For Withhold Against 1.2 Elect Archie Griffin Mgmt For Withhold Against 1.3 Elect Allan Tuttle Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard Aeropostale Inc Ticker Security ID: Meeting Date Meeting Status ARO CUSIP9 007865108 06/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Julian R. Geiger Mgmt For For For 1.2 Elect Bodil Arlander Mgmt For For For 1.3 Elect Ronald Beegle Mgmt For For For 1.4 Elect John Haugh Mgmt For For For 1.5 Elect Robert Chavez Mgmt For For For 1.6 Elect Mindy Meads Mgmt For For For 1.7 Elect John Howard Mgmt For For For 1.8 Elect David Vermylen Mgmt For For For 1.9 Elect Karin Hirtler-Garvey Mgmt For For For 1.10 Elect Evelyn Dilsaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Hanrahan Mgmt For For For 1.2 Elect Kristina Johnson Mgmt For For For 1.3 Elect John Koskinen Mgmt For For For 1.4 Elect Philip Lader Mgmt For For For 1.5 Elect Sandra Moose Mgmt For For For 1.6 Elect Philip Odeen Mgmt For For For 1.7 Elect Charles Rossotti Mgmt For For For 1.8 Elect Sven Sandstrom Mgmt For For For 2 REAPPROVAL OF THE AES Mgmt For For For CORPORATION 2003 LONG-TERM COMPENSATION PLAN. 3 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Affiliated Computer Services Inc Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Darwin Deason Mgmt For For For 1.2 Elect Lynn Blodgett Mgmt For For For 1.3 Elect Robert Druskin Mgmt For For For 1.4 Elect Kurt Krauss Mgmt For For For 1.5 Elect Ted Miller, Jr. Mgmt For For For 1.6 Elect Paul Sullivan Mgmt For For For 1.7 Elect Frank Varasano Mgmt For For For 2 2008 Performance-Based Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Affiliated Managers Group Inc Ticker Security ID: Meeting Date Meeting Status AMG CUSIP9 008252108 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Floor Mgmt For For For 1.2 Elect Sean Healey Mgmt For For For 1.3 Elect Harold Meyerman Mgmt For For For 1.4 Elect William Nutt Mgmt For For For 1.5 Elect Rita Rodriguez Mgmt For For For Elect Patrick Ryan Mgmt For For For Elect Jide Zeitlin Mgmt For For For 2 Ratification of Auditor Mgmt For For For AGCO Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herman Cain Mgmt For For For Elect Wolfgang Deml Mgmt For For For Elect David Momot Mgmt For For For Elect Martin Richenhagen Mgmt For For For 2 APPROVAL OF THE AGCO Mgmt For For For CORPORATION MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Agilent Technologies Inc Ticker Security ID: Meeting Date Meeting Status A CUSIP9 00846U101 02/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Heidi Kunz Mgmt For For For Elect David Lawrence Mgmt For For For Elect A. Barry Rand Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long-Term Mgmt For For For Performance Plan AK Steel Holdings Corp. Ticker Security ID: Meeting Date Meeting Status AKS CUSIP9 001547108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect Dennis Cuneo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Ralph Michael, III Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual Mgmt For For For Management Incentive Plan Albemarle Corp. Ticker Security ID: Meeting Date Meeting Status ALB CUSIP9 012653101 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Alfred Broaddus, Jr. Mgmt For For For Elect William Gottwald Mgmt For For For Elect R. William Ide III Mgmt For For For Elect Richard Morrill Mgmt For For For Elect Mark Rohr Mgmt For For For Elect John Sherman, Jr. Mgmt For For For Elect Charles Stewart Mgmt For For For Elect Harriet Taggart Mgmt For For For Elect Anne Whittemore Mgmt For For For 2 THE PROPOSAL TO APPROVE THE Mgmt For For For ALBEMARLE CORPORATION 2008 INCENTIVE PLAN. 3 2008 Stock Compensation Plan for Mgmt For For For Non-Employee Directors 4 Ratification of Auditor Mgmt For For For Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN P. Mgmt For For For DAANE 2 ELECTION OF DIRECTOR: ROBERT Mgmt For For For J. FINOCCHIO, JR. 3 ELECTION OF DIRECTOR: KEVIN Mgmt For For For MCGARITY 4 ELECTION OF DIRECTOR: Mgmt For For For GREGORY E. MYERS 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For SHOEMAKER 6 ELECTION OF DIRECTOR: SUSAN Mgmt For For For WANG 7 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Increase in Authorized Shares 8 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Non- Employee Director Equity Awards 9 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For Amerigroup Corp. Ticker Security ID: Meeting Date Meeting Status AGP CUSIP9 03073T102 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Carlson Mgmt For For For Elect Jeffrey Child Mgmt For For For Elect Richard Shirk Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Badie Mgmt For For For Elect Dean Secord Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Option Mgmt For For For Plan for Directors Applera Corp. Ticker Security ID: Meeting Date Meeting Status ABI CUSIP9 038020103 10/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Ayers Mgmt For For For Elect Jean-Luc Bélingard Mgmt For For For Elect Robert Hayes Mgmt For For For Elect Arnold Levine Mgmt For For For Elect William Longfield Mgmt For For For Elect Elaine Mardis Mgmt For For For Elect Theodore Martin Mgmt For For For Elect Carolyn Slayman Mgmt For For For Elect James Tobin Mgmt For For For Elect Tony White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1999 Employee Mgmt For For For Stock Purchase Plan Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Palms Mgmt For For For Elect Robert Blendon Mgmt For For For Elect Beth Bronner Mgmt For For For Elect David Kelso Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE ASSURANT, INC. Mgmt For For For EXECUTIVE SHORT TERM INCENTIVE PLAN 4 APPROVAL OF THE ASSURANT, INC. Mgmt For For For LONG TERM EQUITY INCENTIVE PLAN Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CAROL A. Mgmt For For For BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK A. Mgmt For Against Against BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 7 ELECTION OF DIRECTOR: SEAN M. Mgmt For For For MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For ELIZABETH A. NELSON 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES J. ROBEL 10 ELECTION OF DIRECTOR: STEVEN Mgmt For For For M. WEST 11 Ratification of Auditor Mgmt For For For 12 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE 2000 DIRECTORS' OPTION PLAN. Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 11/06/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2008 Employee Stock Plan Mgmt For Against Against Autozone Inc Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Elson Mgmt For For For Elect Sue Gove Mgmt For For For Elect Earl Graves, Jr. Mgmt For For For Elect N. Gerry House Mgmt For For For Elect J.R. Hyde, III Mgmt For For For Elect W. Andrew McKenna Mgmt For For For Elect George Mrkonic Mgmt For For For Elect William Rhodes, III Mgmt For For For Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For AVX Corp. Ticker Security ID: Meeting Date Meeting Status AVX CUSIP9 002444107 07/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kazuo Inamori Mgmt For Withhold Against Elect Noboru Nakamura Mgmt For Withhold Against Elect Benedict Rosen Mgmt For Withhold Against Elect David DeCenzo Mgmt For Withhold Against BioMarin Pharmaceutical Inc Ticker Security ID: Meeting Date Meeting Status BMRN CUSIP9 09061G101 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jean-Jacques Bienaime Mgmt For For For Elect Michael Grey Mgmt For For For Elect Elaine Heron Mgmt For For For Elect Joseph Klein, III Mgmt For For For Elect Pierre Lapalme Mgmt For For For Elect V. Bryan Lawlis Mgmt For For For Elect Alan Lewis Mgmt For For For Elect Richard Meier Mgmt For For For 2 Ratification of Auditor Mgmt For For For BJ's Wholesale Club Inc Ticker Security ID: Meeting Date Meeting Status BJ CUSIP9 05548J106 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. PAUL Mgmt For For For DANOS 2 ELECTION OF DIRECTOR: LAURA J. Mgmt For For For SEN 3 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For J. SHEEHAN 4 APPROVAL OF THE 2008 AMENDED Mgmt For For For AND RESTATED MANAGEMENT INCENTIVE PLAN 5 APPROVAL OF THE 2008 AMENDED Mgmt For For For AND RESTATED GROWTH INCENTIVE PLAN 6 Ratification of Auditor Mgmt For For For BlackRock Inc Ticker Security ID: Meeting Date Meeting Status BLK CUSIP9 09247X101 05/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Doll Mgmt For For For Elect Gregory Fleming Mgmt For For For Elect Murry Gerber Mgmt For For For Elect James Grosfeld Mgmt For For For Elect Sir Deryck Maughan Mgmt For For For Elect Linda Robinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For BMC Software Inc Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 08/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B.Garland Cupp Mgmt For For For Elect Robert Beauchamp Mgmt For For For Elect Jon Barfield Mgmt For For For Elect Meldon Gafner Mgmt For For For Elect Lew Gray Mgmt For For For Elect P. Jenkins Mgmt For For For Elect Kathleen O'Neil Mgmt For For For Elect George Raymond Mgmt For For For Elect Thomas Smach Mgmt For For For Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO RATIFY AND Mgmt For For For APPROVE THE BMC SOFTWARE, INC. 2 Broadcom Corp. Ticker Security ID: Meeting Date Meeting Status BRCM CUSIP9 111320107 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Farinsky Mgmt For For For Elect Nancy Handel Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect John Major Mgmt For For For Elect Scott McGregor Mgmt For For For Elect Alan Ross Mgmt For For For Election Henry Samuelli Mgmt For For For Elect Robert Switz Mgmt For For For 2 Amendment to the 1998 Stock Mgmt For Against Against Incentive Plan 3 Amendment to the 1998 Employee Mgmt For Against Against Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For C.R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect T. Kevin Dunnigan Mgmt For For For Elect Gail Naughton Mgmt For For For Elect John Weiland Mgmt For For For 2 Amendment to the 2003 Long Term Mgmt For For For Incentive Plan 3 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Adoption of Majority Vote for Election Mgmt For For For of Directors Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Fluor Mgmt For Withhold Against Elect Jack Moore Mgmt For Withhold Against Elect David Ross III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 12/07/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Shares of Mgmt For For For Common Stock Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DENNIS Mgmt For For For H. CHOOKASZIAN 2 ELECTION OF DIRECTOR: DAVID W. Mgmt For For For DEVONSHIRE 3 ELECTION OF DIRECTOR: PATRICK Mgmt For For For W. GROSS 4 ELECTION OF DIRECTOR: THOMAS Mgmt For For For B. LALLY 5 ELECTION OF DIRECTOR: STEVEN Mgmt For For For H. LESNIK 6 ELECTION OF DIRECTOR: GARY E. Mgmt For For For MCCULLOUGH 7 ELECTION OF DIRECTOR: EDWARD Mgmt For For For A. SNYDER 8 ELECTION OF DIRECTOR: LESLIE T. Mgmt For For For THORNTON 9 2008 Incentive Compensation Plan Mgmt For For For 10 Ratification of Auditor Mgmt For For For Carpenter Technology Ticker Security ID: Meeting Date Meeting Status CRS CUSIP9 144285103 10/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect I. Martin Inglis Mgmt For For For Elect Peter Stephans Mgmt For For For Elect Kathryn Turner Mgmt For For For Elect Stephen Ward, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For CBRL Group Inc Ticker Security ID: Meeting Date Meeting Status CBRL CUSIP9 12489V106 11/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Carreker Mgmt For For For Elect Robert Dale Mgmt For For For Elect Richard Dobkin Mgmt For For For Elect Robert Hilton Mgmt For For For Elect Charles Jones, Jr. Mgmt For For For Elect B.F. Lowery Mgmt For For For Elect Martha Mitchell Mgmt For For For Elect Erik Vonk Mgmt For For For Elect Andrea Weiss Mgmt For For For Elect Jimmie White Mgmt For For For Elect Michael Woodhouse Mgmt For For For 2 Amendment to the 2002 Omnibus Mgmt For Against Against Incentive Compensation Plan 3 Amendment to the 2002 Omnibus Mgmt For Against Against Incentive Compensation Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARTIN Mgmt For For For G. MCGUINN 2 ELECTION OF DIRECTOR: DANIEL Mgmt For For For S. SANDERS 3 ELECTION OF DIRECTOR: JOHN K. Mgmt For For For WULFF 4 Ratification of Auditor Mgmt For For For Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Baldino, Jr. Mgmt For For For Elect William Egan Mgmt For For For Elect Martyn Greenacre Mgmt For For For Elect Vaughn Kailian Mgmt For For For Elect Kevin Moley Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Gail Wilensky Mgmt For For For Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For Ceradyne Inc Ticker Security ID: Meeting Date Meeting Status CRDN CUSIP9 156710105 06/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Moskowitz Mgmt For For For Elect Richard Alliegro Mgmt For For For Elect Frank Edelstein Mgmt For For For Elect Richard Kertson Mgmt For For For Elect William LaCourse Mgmt For For For Elect Milton Lohr Mgmt For For For 2 Ratification of Auditor Mgmt For For For CF Industries Holdings Inc Ticker Security ID: Meeting Date Meeting Status CF CUSIP9 125269100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wallace Creek Mgmt For For For Elect William Davisson Mgmt For For For Elect Stephen Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Charles River Laboratories Ticker Security ID: Meeting Date Meeting Status CRL CUSIP9 159864107 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Foster Mgmt For For For Elect Nancy Chang Mgmt For For For Elect Stephen Chubb Mgmt For For For Elect George Massaro Mgmt For For For Elect George Milne, Jr. Mgmt For For For Elect C. Richard Reese Mgmt For For For Elect Douglas Rogers Mgmt For For For Elect Samuel Thier Mgmt For For For Elect William Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For Chesapeake Energy Corp. Ticker Security ID: Meeting Date Meeting Status CHK CUSIP9 165167107 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aubrey McClendon Mgmt For Withhold Against Elect Donald Nickles Mgmt For For For 2 TO APPROVE AN AMENDMENT TO Mgmt For Against Against OUR LONG TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 TO CONSIDER A SHAREHOLDER ShrHoldr Against For Against PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Choice Hotels International Inc Ticker Security ID: Meeting Date Meeting Status CHH CUSIP9 169905106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stewart Bainum, Jr. Mgmt For For For Elect Ervin Shames Mgmt For For For Elect Gordon Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cleveland Cliffs Inc Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: R.C. Mgmt For For For CAMBRE 2 ELECTION OF DIRECTOR: J.A. Mgmt For For For CARRABBA 3 ELECTION OF DIRECTOR: S.M. Mgmt For For For CUNNINGHAM 4 ELECTION OF DIRECTOR: B.J. Mgmt For For For ELDRIDGE 5 ELECTION OF DIRECTOR: S.M. Mgmt For For For GREEN 6 ELECTION OF DIRECTOR: J.D. Mgmt For For For IRELAND III 7 ELECTION OF DIRECTOR: F.R. Mgmt For For For MCALLISTER 8 ELECTION OF DIRECTOR: R. Mgmt For For For PHILLIPS 9 ELECTION OF DIRECTOR: R.K. Mgmt For For For RIEDERER 10 ELECTION OF DIRECTOR: A. Mgmt For For For SCHWARTZ 11 Ratification of Auditor Mgmt For For For Cleveland Cliffs Inc Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Cambre Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Susan Cunningham Mgmt For For For Elect Barry Eldridge Mgmt For For For Elect Susan Green Mgmt For For For Elect James Ireland III Mgmt For For For Elect Francis McAllister Mgmt For For For Elect Roger Phillips Mgmt For For For Elect Richard Riederer Mgmt For For For Elect Alan Schwartz Mgmt For For For 2 ADOPTION OF THE 2007 INCENTIVE Mgmt For For For EQUITY PLAN. 3 ADOPTION OF A NEW EXECUTIVE Mgmt For For For MANAGEMENT PERFORMANCE INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For COMPAGNIE GENERALE DE GEOPHYSIQUE - ADR Ticker Security ID: Meeting Date Meeting Status CGV CUSIP9 204386106 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 ALLOCATION OF THE LOSS Mgmt For For For 3 APPROVAL OF THE CONSOLIDATED Mgmt For For For FINANCIAL STATEMENTS FOR FISCAL YEAR 2007 4 RENEWAL OF THE TERM OF Mgmt For For For OFFICE OF MR ROBERT BRUNCK 5 RENEWAL OF THE TERM OF Mgmt For For For OFFICE OF MR OLIVIER APPERT 6 ALLOCATION OF BOARD OF Mgmt For For For DIRECTORS ATTENDANCE FEES FOR FISCAL YEAR 2008 7 AUTHORITY GIVEN TO THE BOARD Mgmt For For For OF DIRECTORS TO PURCHASE COMPANY'S SHARES 8 Related Party Transactions Mgmt For For For 9 Severance Package (Robert Brunck) Mgmt For Against Against 10 Severance Package (Thierry Le Roux) Mgmt For Against Against 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights 13 Authority to Set Offering Price of Mgmt For For For Shares 14 Authority to Increase Share Issuance Mgmt For For For Limit 15 Authority to Increase Capital through Mgmt For For For Capitalizations 16 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 17 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 18 AUTHORIZATION GIVEN TO THE Mgmt For For For BOARD OF DIRECTORS TO GRANT STOCK OPTIONS 19 Authority to Issue Restricted Stock to Mgmt For For For Employees 20 Authority to Cancel Shares and Mgmt For For For Reduce Capital 21 Authority to Reduce Capital and Par Mgmt For For For Value of Stock 22 Authority to Issue Debt Instruments Mgmt For For For 23 AMENDMENT OF ARTICLE 8-4 OF Mgmt For For For THE BY-LAWS 24 AMENDMENT OF ARTICLE 14-6 OF Mgmt For For For THE BY-LAWS 25 POWERS FOR PUBLICITY Mgmt For For For FORMALITIES Coventry Healthcare Inc Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Ackerman Mgmt For For For Elect Lawrence Kugelman Mgmt For For For Elect Dale Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dentsply International Inc Ticker Security ID: Meeting Date Meeting Status XRAY CUSIP9 249030107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Alfano Mgmt For For For Elect Eric Brandt Mgmt For For For Elect William Hecht Mgmt For For For Elect Francis Lunger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Prospoal Regarding ShrHoldr Against Against For Sustainability Report DISH NETWORK CORPORATION Ticker Security ID: Meeting Date Meeting Status DISH CUSIP9 25470M109 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James DeFranco Mgmt For Withhold Against Elect Cantey Ergen Mgmt For Withhold Against Elect Charles Ergen Mgmt For Withhold Against Elect Steven Goodbarn Mgmt For Withhold Against Elect Gary Howard Mgmt For Withhold Against Elect David Moskowitz Mgmt For Withhold Against Elect Tom Ortolf Mgmt For Withhold Against Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal to Amend the ShrHoldr Against Against For Company's Equal Opportunity Policy 4 Transaction of Other Business Mgmt For Against Against Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Alesio Mgmt For For For Elect Naomi Seligman Mgmt For For For Elect Michael Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Edwards Lifesciences Corp. Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN T. Mgmt For For For CARDIS 2 ELECTION OF DIRECTOR: PHILIP M. Mgmt For For For NEAL 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For E.I. PYOTT 4 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Plan 5 Ratification of Auditor Mgmt For For For Emulex Corp. Ticker Security ID: Meeting Date Meeting Status ELX CUSIP9 292475209 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Cox Mgmt For For For Elect Michael Downey Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Paul Folino Mgmt For For For Elect Robert Goon Mgmt For For For Elect Don Lyle Mgmt For For For Elect James McCluney Mgmt For For For Elect Dean Yoost Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For KPMG LLP AS INDEPENDENT AUDITORS. Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect David Holveck Mgmt For For For Elect George Horner, III Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Clive Meanwell Mgmt For For For Elect Joseph Scodari Mgmt For For For Elect William Spengler Mgmt For For For 2 Increase in Authorized Common Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Canfield Mgmt For Withhold Against Elect James Copeland Jr. Mgmt For Withhold Against Elect Lee Kennedy Mgmt For Withhold Against Elect Siri Marshall Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE 2008 OMNIBUS Mgmt For For For INCENTIVE PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting for Directors Equitable Resources Inc Ticker Security ID: Meeting Date Meeting Status EQT CUSIP9 294549100 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Domm, Ed.D. Mgmt For For For Elect David Porges Mgmt For For For Elect James Rohr Mgmt For For For Elect David Shapira Mgmt For For For 2 Ratification of Auditor Mgmt For For For F5 Networks Inc Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP9 315616102 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Gary Ames Mgmt For For For Elect Scott Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For First Solar Inc Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP9 336433107 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Ahearn Mgmt For For For Elect Craig Kennedy Mgmt For For For Elect James Nolan Mgmt For For For Elect J. Thomas Presby Mgmt For Withhold Against Elect Bruce Sohn Mgmt For For For Elect Paul Stebbins Mgmt For For For Elect Michael Sweeney Mgmt For For For Elect José Villarreal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fiserv Inc Ticker Security ID: Meeting Date Meeting Status FISV CUSIP9 337738108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Dillon Mgmt For For For Elect Gerald Levy Mgmt For For For Elect Denis O'Leary Mgmt For For For Elect Glenn Renwick Mgmt For For For Elect Doyle Simons Mgmt For For For Elect Peter Kight Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fluor Corp. Ticker Security ID: Meeting Date Meeting Status FLR CUSIP9 343412102 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS III DIRECTOR: Mgmt For For For ILESANMI ADESIDA 2 ELECTION OF CLASS III DIRECTOR: Mgmt For For For PETER J. FLUOR 3 ELECTION OF CLASS III DIRECTOR: Mgmt For For For JOSEPH W. PRUEHER 4 ELECTION OF CLASS III DIRECTOR: Mgmt For For For SUZANNE H. WOOLSEY 5 Ratification of Auditor Mgmt For For For 6 Increase in Authorized Common Stock Mgmt For For For 7 APPROVAL OF THE 2008 Mgmt For For For EXECUTIVE PERFORMANCE INCENTIVE PLAN. Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 01/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Stock Mgmt For For For Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Fusco Mgmt For For For Elect Edward Galante Mgmt For For For Elect Raymond Milchovich Mgmt For For For 2 Ratification of Auditor Mgmt For For For Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Frontier Oil Corp. Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Gibbs Mgmt For For For Elect Douglas Bech Mgmt For For For Elect G. Clyde Buck Mgmt For For For Elect T. Michael Dossey Mgmt For For For Elect James Lee Mgmt For For For Elect Paul Loyd, Jr. Mgmt For For For Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Growth Properties Inc Ticker Security ID: Meeting Date Meeting Status GGP CUSIP9 370021107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Matthew Bucksbaum Mgmt For For For Elect Bernard Freibaum Mgmt For For For Elect Beth Stewart Mgmt For For For 2 RATIFICATION OF THE SELECTION Mgmt For For For OF INDEPENDENT PUBLIC ACCOUNTANTS. 3 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE RE-ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. BERTHIAUME 2 THE RE-ELECTION OF DIRECTOR: Mgmt For For For GAIL K. BOUDREAUX 3 THE RE-ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. CARPENTER 4 THE RE-ELECTION OF DIRECTOR: Mgmt For For For CHARLES L. COONEY 5 THE RE-ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD F. SYRON 6 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 7 Amendment to the 2007 Director Mgmt For For For Equity Plan 8 Ratification of Auditor Mgmt For For For Goodrich Corp. Ticker Security ID: Meeting Date Meeting Status GR CUSIP9 382388106 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Diane Creel Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Harris Deloach, Jr. Mgmt For For For Elect James Griffith Mgmt For For For Elect William Holland Mgmt For For For Elect John Jumper Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Lloyd Newton Mgmt For For For Elect Douglas Olesen Mgmt For For For Elect Alfred Rankin Jr. Mgmt For For For Elect A. Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2001 Equity Mgmt For For For Compensation Plan 4 APPROVE THE GOODRICH Mgmt For For For CORPORATION 2008 GLOBAL EMPLOYEE STOCK PURCHASE PLAN. Hansen Natural Corp. Ticker Security ID: Meeting Date Meeting Status HANS CUSIP9 411310105 11/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rodney C. Sacks Mgmt For Withhold Against Elect Hilton H. Schlosberg Mgmt For Withhold Against Elect Norman C. Epstein Mgmt For Withhold Against Elect Benjamin M. Polk Mgmt For Withhold Against Elect Sydney Selati Mgmt For Withhold Against Elect Harold C. Taber, Jr. Mgmt For Withhold Against Elect Mark S. Vidergauz Mgmt For Withhold Against 2 PROPOSAL TO APPROVE THE Mgmt For Against Against COMPANY'S AMENDED AND RESTATED STOCK OPTION PLAN. 3 Ratification of Auditor Mgmt For For For Harris Corp. Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Dattilo Mgmt For For For 2 Elect Howard Lance Mgmt For For For 3 Elect James Stoffel Mgmt For For For 4 Ratification of Auditor Mgmt For For For Health Net Inc Ticker Security ID: Meeting Date Meeting Status HNT CUSIP9 42222G108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Theodore Craver, Jr. Mgmt For For For Elect Vicki Escarra Mgmt For For For Elect Thomas Farley Mgmt For For For Elect Gale Fitzgerald Mgmt For For For Elect Patrick Foley Mgmt For For For Elect Jay Gellert Mgmt For For For Elect Roger Greaves Mgmt For For For Elect Bruce Willison Mgmt For For For Elect Frederick Yeager Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hologic Inc Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP9 436440101 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cumming Mgmt For For For Elect Patrick Sullivan Mgmt For For For Elect David LaVance, Jr. Mgmt For For For Elect Nancy Leaming Mgmt For For For Elect Lawrence Levy Mgmt For For For Elect Glenn Muir Mgmt For For For Elect Elaine Ullian Mgmt For For For Elect Daniel Levangie Mgmt For For For Elect Sally Crawford Mgmt For For For Elect C. William McDaniel Mgmt For For For Elect Wayne Wilson Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 PROPOSAL TO APPROVE THE Mgmt For For For HOLOGIC, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 4 PROPOSAL TO APPROVE THE Mgmt For For For HOLOGIC, INC. 2008 EQUITY INCENTIVE PLAN. 5 Right to Adjourn Meeting Mgmt For For For Humana Inc Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID A. Mgmt For For For JONES, JR. 2 ELECTION OF DIRECTOR: FRANK A. Mgmt For For For D AMELIO 3 ELECTION OF DIRECTOR: W. ROY Mgmt For For For DUNBAR 4 ELECTION OF DIRECTOR: KURT J. Mgmt For For For HILZINGER 5 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For B. MCCALLISTER 6 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For J. MCDONALD 7 ELECTION OF DIRECTOR: JAMES J. Mgmt For For For O BRIEN 8 ELECTION OF DIRECTOR: W. ANN Mgmt For For For REYNOLDS, PH.D. 9 THE APPROVAL OF THE Mgmt For For For COMPANY'S EXECUTIVE MANAGEMENT INCENTIVE PLAN. 10 Ratification of Auditor Mgmt For For For Informatica Corp. Ticker Security ID: Meeting Date Meeting Status INFA CUSIP9 45666Q102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Brooke Seawell Mgmt For For For Elect Mark Bertelsen Mgmt For Withhold Against Elect Godfrey Sullivan Mgmt For For For 2 Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For IntercontinentalExchange Ticker Security ID: Meeting Date Meeting Status ICE CUSIP9 45865V100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Crisp Mgmt For For For Elect Jean-Marc Forneri Mgmt For Withhold Against Elect Fred Hatfield Mgmt For For For Elect Terrence Martell Mgmt For For For Elect Robert Reid Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Frederick Schoenhut Mgmt For For For Elect Jeffrey Sprecher Mgmt For For For Elect Judith Sprieser Mgmt For For For Elect Vincent Tese Mgmt For For For 2 Ratification of Auditor Mgmt For For For J2 Global Communications, Inc Ticker Security ID: Meeting Date Meeting Status JCOM CUSIP9 46626E205 10/24/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPROVE J2 GLOBAL'S 2007 Mgmt For Against Against STOCK PLAN. 2 Transaction of Other Business Mgmt For Against Against Juniper Networks Inc Ticker Security ID: Meeting Date Meeting Status JNPR CUSIP9 48203R104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Cranston Mgmt For For For Elect J. Michael Lawrie Mgmt For For For 2 APPROVAL OF THE JUNIPER Mgmt For For For NETWORKS, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KCI CUSIP9 49460W208 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Leininger Mgmt For For For Elect Woodrin Grossman Mgmt For For For Elect David Simpson Mgmt For For For 2 TO APPROVE THE 2008 OMNIBUS Mgmt For For For STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Kinross Gold Corp. Ticker Security ID: Meeting Date Meeting Status KGC CUSIP9 496902404 05/07/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect John Brough Mgmt For For For Re-elect Tye Burt Mgmt For For For Re-elect John Carrington Mgmt For For For Re-elect Richard Hallisey Mgmt For For For Re-elect John Huxley Mgmt For For For Re-elect John Keyes Mgmt For For For Re-elect Catherine McLeod-Seltzer Mgmt For For For Re-elect George Michals Mgmt For For For Re-elect John Oliver Mgmt For For For Re-elect Terence Reid Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Amendment to Share Incentive Plan Mgmt For For For 4 Amendment to Restricted Share Plan Mgmt For For For KLA Tencor Corp. Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP9 482480100 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Barnholt Mgmt For For For Elect Stephen Kaufman Mgmt For For For Elect Richard Wallace Mgmt For For For 2 Amendment to the 2004 Equity Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Korn Ferry International Ticker Security ID: Meeting Date Meeting Status KFY CUSIP9 500643200 09/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Barlett Mgmt For For For Elect Gary Burnison Mgmt For For For Elect Edward Miller Mgmt For For For 2 Ratification of Auditor Mgmt For For For L-3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Laboratory Corporation of America Holdings Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: THOMAS Mgmt For For For P. MAC MAHON 2 ELECTION OF DIRECTOR: KERRII B. Mgmt For For For ANDERSON 3 ELECTION OF DIRECTOR: JEAN- Mgmt For For For LUC BELINGARD 4 ELECTION OF DIRECTOR: DAVID P. Mgmt For For For KING 5 ELECTION OF DIRECTOR: WENDY Mgmt For For For E. LANE 6 ELECTION OF DIRECTOR: ROBERT Mgmt For For For E. MITTELSTAEDT, JR. 7 ELECTION OF DIRECTOR: ARTHUR Mgmt For For For H. RUBENSTEIN, MBBCH 8 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD T. SMITH 9 ELECTION OF DIRECTOR: M. KEITH Mgmt For For For WEIKEL, PH.D 10 ELECTION OF DIRECTOR: R. Mgmt For Against Against SANDERS WILLIAMS, M.D. 11 TO APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT INCENTIVE BONUS PLAN. 12 TO APPROVE THE COMPANY'S 2008 Mgmt For For For STOCK INCENTIVE PLAN. 13 Amendment to the 1997 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Liberty Global Inc. Ticker Security ID: Meeting Date Meeting Status LBTYA CUSIP9 530555101 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Fries Mgmt For For For Elect Paul Gould Mgmt For For For Elect John Malone Mgmt For Withhold Against Elect Larry Romrell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For For For Elect Stuart Altman Mgmt For For For Elect Chester Black Mgmt For For For Elect Frank Byrne Mgmt For For For Elect William Miller, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Massey Energy Company Ticker Security ID: Meeting Date Meeting Status MEE CUSIP9 576206106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Blankenship Mgmt For For For Elect Robert Foglesong Mgmt For For For Elect Bobby Inman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTION REPORTS. 4 STOCKHOLDER PROPOSAL ON A ShrHoldr Against Against For CLIMATE CHANGE REPORT. MASTERCARD INC. Ticker Security ID: Meeting Date Meeting Status MA CUSIP9 57636Q104 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bernard Fung Mgmt For For For Elect Marc Olivié Mgmt For For For Elect Mark Schwartz Mgmt For For For 2 Ratification of Auditor Mgmt For For For McDermott International Ticker Security ID: Meeting Date Meeting Status MDR CUSIP9 580037109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Brown Mgmt For For For Elect Oliver Kingsley, Jr. Mgmt For For For Elect Bruce Wilkinson Mgmt For For For 2 Admendment Regarding Record Date Mgmt For Abstain Against for Meeting of Shareholders 3 Ratification of Auditor Mgmt For For For McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN H. Mgmt For For For HAMMERGREN 2 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 3 Amendment to Declassify the Board Mgmt For For For 4 Amendment to the 2005 Stock Plan Mgmt For For For 5 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 6 Ratification of Auditor Mgmt For For For Mentor Corp. Ticker Security ID: Meeting Date Meeting Status MNT CUSIP9 587188103 09/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Emmons Mgmt For For For Elect Walter Faster Mgmt For For For Elect Margaret Jordan Mgmt For For For Elect Joshua Levine Mgmt For For For Elect Katherine Napier Mgmt For For For Elect Burt Rosen Mgmt For For For Elect Ronald Rossi Mgmt For For For Elect Joseph Whitters Mgmt For For For 2 Increase Authorized Shares of Mgmt For Against Against Preferred Stock 3 Ratification of Auditor Mgmt For For For Microchip Technology Inc Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP9 595017104 08/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steve Sanghi Mgmt For For For Elect Albert Hugo-Martinez Mgmt For For For Elect L. B. Day Mgmt For For For Elect Matthew Chapman Mgmt For For For Elect Wade Meyercord Mgmt For For For 2 Amendment to 2004 Equity Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL OILWELL Mgmt For For For VARCO ANNUAL INCENTIVE PLAN National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP9 637640103 09/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN L. Mgmt For For For HALLA 2 ELECTION OF DIRECTOR: STEVEN Mgmt For For For R. APPLETON 3 ELECTION OF DIRECTOR: GARY P. Mgmt For For For ARNOLD 4 ELECTION OF DIRECTOR: RICHARD Mgmt For For For J. DANZIG 5 ELECTION OF DIRECTOR: JOHN T. Mgmt For For For DICKSON 6 ELECTION OF DIRECTOR: ROBERT Mgmt For For For J. FRANKENBERG 7 ELECTION OF DIRECTOR: E. FLOYD Mgmt For For For KVAMME 8 ELECTION OF DIRECTOR: Mgmt For For For MODESTO A. MAIDIQUE 9 ELECTION OF DIRECTOR: EDWARD Mgmt For For For R. MCCRACKEN 10 Ratification of Auditor Mgmt For For For 11 APPROVAL OF THE ADOPTION OF Mgmt For For For THE 2 PLAN. 12 APPROVAL OF THE 2005 Mgmt For For For EXECUTIVE OFFICER EQUITY PLAN, AS AMENDED. NCR Corp. Ticker Security ID: Meeting Date Meeting Status NCR CUSIP9 62886E108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Frissora Mgmt For For For Elect C.K. Prahalad Mgmt For For For 2 Ratification of Auditor Mgmt For For For NeuStar, Inc Ticker Security ID: Meeting Date Meeting Status NSR CUSIP9 64126X201 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cullen Mgmt For For For Elect Joel Friedman Mgmt For For For Elect Kenneth Pickar Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MICHAEL Mgmt For For For T. COWHIG 2 ELECTION OF DIRECTOR: MARK D. Mgmt For For For KETCHUM 3 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For D. MAROHN 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 5 Ratification of Auditor Mgmt For For For 6 APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT CASH BONUS PLAN. 7 Elimination of Supermajority Vote Mgmt For For For Requirements and Fair Price Provision Noble Corp. Ticker Security ID: Meeting Date Meeting Status NE CUSIP9 G65422100 05/01/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Chazen Mgmt For TNA N/A Elect Mary Ricciardello Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A Noble Energy Inc Ticker Security ID: Meeting Date Meeting Status NBL CUSIP9 655044105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berenson Mgmt For For For Elect Michael Cawley Mgmt For For For Elect Edward Cox Mgmt For For For Elect Charles Davidson Mgmt For For For Elect Thomas Edelman Mgmt For For For Elect Kirby Hedrick Mgmt For For For Elect Scott Urban Mgmt For For For Elect William Van Kleef Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nvidia Corp. Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP9 67066G104 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT STEVEN CHU AS Mgmt For For For DIRECTOR 2 TO ELECT HARVEY C. JONES AS Mgmt For For For DIRECTOR 3 TO ELECT WILLIAM J. MILLER AS Mgmt For For For DIRECTOR 4 Increase in Authorized Common Stock Mgmt For For For 5 Ratification of Auditor Mgmt For For For NVR Inc Ticker Security ID: Meeting Date Meeting Status NVR CUSIP9 62944T105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DWIGHT Mgmt For For For C. SCHAR 2 ELECTION OF DIRECTOR: ROBERT Mgmt For For For C. BUTLER 3 ELECTION OF DIRECTOR: C.E. Mgmt For For For ANDREWS 4 Ratification of Auditor Mgmt For For For Oneok Inc Ticker Security ID: Meeting Date Meeting Status OKE CUSIP9 682680103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Day Mgmt For For For Elect David Kyle Mgmt For For For Elect Bert Mackie Mgmt For For For Elect Jim Mogg Mgmt For For For Elect Mollie Williford Mgmt For For For Elect Julie Edwards Mgmt For For For 2 Change in Board Size Mgmt For Against Against 3 Repeal of Classified Board Mgmt For For For 4 A PROPOSAL TO AMEND AND Mgmt For For For RESTATE THE ONEOK, INC. EQUITY COMPENSATION PLAN. 5 Amendment to the Employee Stock Mgmt For For For Purchase Plan 6 A PROPOSAL TO APPROVE THE Mgmt For For For ONEOK, INC. EMPLOYEE STOCK AWARD PROGRAM. 7 Ratification of Auditor Mgmt For For For 8 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO A REPORT ON GREENHOUSE GAS EMISSIONS. Patterson UTI Energy Inc Ticker Security ID: Meeting Date Meeting Status PTEN CUSIP9 703481101 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry Hunt Mgmt For For For Elect Kenneth Peak Mgmt For For For Elect Mark Siegel Mgmt For For For Elect Cloyce Talbott Mgmt For For For Elect Kenneth Berns Mgmt For For For Elect Charles Buckner Mgmt For For For Elect Curtis Huff Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Paychex Inc Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP9 704326107 10/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: B. Mgmt For For For THOMAS GOLISANO 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For J.S. FLASCHEN 3 ELECTION OF DIRECTOR: PHILLIP Mgmt For Against Against HORSLEY 4 ELECTION OF DIRECTOR: GRANT Mgmt For For For M. INMAN 5 ELECTION OF DIRECTOR: PAMELA Mgmt For For For A. JOSEPH 6 ELECTION OF DIRECTOR: Mgmt For For For JONATHAN J. JUDGE 7 ELECTION OF DIRECTOR: JOSEPH Mgmt For For For M. TUCCI 8 ELECTION OF DIRECTOR: JOSEPH Mgmt For For For M. VELLI 9 Ratification of Auditor Mgmt For For For Peabody Energy Corp. Ticker Security ID: Meeting Date Meeting Status BTU CUSIP9 704549104 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sandra Van Trease Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF A PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS. 4 APPROVAL OF THE 2008 Mgmt For For For MANAGEMENT ANNUAL INCENTIVE COMPENSATION PLAN. PNM Resources Inc Ticker Security ID: Meeting Date Meeting Status PNM CUSIP9 69349H107 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adelmo Archuleta Mgmt For For For Elect Julie Dobson Mgmt For For For Elect Woody Hunt Mgmt For For For Elect Robert Nordhaus Mgmt For For For Elect Manuel Pacheco, Ph.D. Mgmt For For For Elect Robert Price Mgmt For For For Elect Bonnie Reitz Mgmt For For For Elect Jeffry Sterba Mgmt For For For Elect Joan Woodard, Ph.D. Mgmt For For For 2 APPROVE AN AMENDMENT TO PNM Mgmt For For For RESOURCES, INC. EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Precision Industries Castparts Corp. Ticker Security ID: Meeting Date Meeting Status PCP CUSIP9 740189105 08/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Bridenbaugh Mgmt For For For Elect Steven Rothmeier Mgmt For For For Elect Rick Schmidt Mgmt For For For Elect Daniel Murphy Mgmt For For For 2 APPROVING THE EXECUTIVE Mgmt For For For PERFORMANCE INCENTIVE PLAN Reliant Energy Inc Ticker Security ID: Meeting Date Meeting Status RRI CUSIP9 75952B105 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: E. Mgmt For For For WILLIAM BARNETT 2 ELECTION OF DIRECTOR: DONALD Mgmt For For For J. BREEDING 3 ELECTION OF DIRECTOR: Mgmt For For For KIRBYJON H. CALDWELL 4 ELECTION OF DIRECTOR: MARK M. Mgmt For For For JACOBS 5 ELECTION OF DIRECTOR: STEVEN Mgmt For For For L. MILLER 6 ELECTION OF DIRECTOR: LAREE E. Mgmt For For For PEREZ 7 ELECTION OF DIRECTOR: EVAN J. Mgmt For For For SILVERSTEIN 8 ELECTION OF DIRECTOR: JOEL V. Mgmt For For For STAFF 9 ELECTION OF DIRECTOR: WILLIAM Mgmt For For For L. TRANSIER 10 Ratification of Auditor Mgmt For For For Henry Schein, Inc. Ticker Security ID: Meeting Date Meeting Status HSIC CUSIP9 806407102 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Bergman Mgmt For For For Elect Gerald Benjamin Mgmt For For For Elect James Breslawski Mgmt For For For Elect Mark Mlotek Mgmt For For For Elect Steven Paladino Mgmt For For For Elect Barry Alperin Mgmt For For For Elect Paul Brons Mgmt For For For Elect Dr. Margaret Hamburg Mgmt For For For Elect Donald Kabat Mgmt For For For Elect Philip Laskawy Mgmt For For For Elect Karyn Mashima Mgmt For For For Elect Norman Matthews Mgmt For For For Elect Dr. Louis Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING Sigma Aldrich Corp. Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP9 826552101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rebecca Bergman Mgmt For For For Elect David Harvey Mgmt For For For Elect W. Lee McCollum Mgmt For For For Elect Jai Nagarkatti Mgmt For For For Elect Avi Nash Mgmt For For For Elect Steven Paul Mgmt For For For Elect J. Pedro Reinhard Mgmt For For For Elect Timothy Sear Mgmt For For For Elect D. Dean Spatz Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against Smith International Inc Ticker Security ID: Meeting Date Meeting Status SII CUSIP9 832110100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Loren Carroll Mgmt For For For Elect Dod Fraser Mgmt For For For 2 Amendment to the 1989 Long-Term Mgmt For For For Incentive Compensation Plan 3 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION 4 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM SOUTHERN COPPER CORPORATION Ticker Security ID: Meeting Date Meeting Status PCU CUSIP9 84265V105 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect German Larrea Mota-Velasco Mgmt For Withhold Against Elect Oscar Gonzalez Rocha Mgmt For Withhold Against Elect Emilio Carrillo Gamboa Mgmt For Withhold Against Elect Alfredo Perez Mgmt For Withhold Against Elect Alberto de la Parra Zavala Mgmt For Withhold Against Elect Xavier Garcia de Quevedo Mgmt For Withhold Against Topete Elect Harold Handelsman Mgmt For Withhold Against Elect Genaro Larrea Mota-Velasco Mgmt For Withhold Against Elect Daniel Quintanilla Mgmt For Withhold Against Elect Armando Ortega Gomez Mgmt For Withhold Against Elect Luis Miguel Palomino Bonilla Mgmt For Withhold Against Elect Gilberto Cifuentes Mgmt For Withhold Against Elect Juan Rebolledo Gout Mgmt For Withhold Against Elect Carlos Ruiz Sacristan Mgmt For Withhold Against 2 Increase in Authorized Common Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For Southwest Energy Company Ticker Security ID: Meeting Date Meeting Status SWN CUSIP9 845467109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lewis Epley, Jr. Mgmt For For For Elect Robert Howard Mgmt For For For Elect Harold Korell Mgmt For For For Elect Vello Kuuskraa Mgmt For For For Elect Kenneth Mourton Mgmt For For For Elect Charles Scharlau Mgmt For For For 2 Ratification of Auditor Mgmt For For For Stericycle Inc Ticker Security ID: Meeting Date Meeting Status SRCL CUSIP9 858912108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Schuler Mgmt For For For Elect Mark Miller Mgmt For For For Elect Thomas Brown Mgmt For For For Elect Rod Dammeyer Mgmt For For For Elect William Hall Mgmt For For For Elect Jonathan Lord Mgmt For For For Elect John Patience Mgmt For For For Elect Thomas Reusche Mgmt For For For Elect Ronald Spaeth Mgmt For For For 2 APPROVAL OF PROPOSAL TO THE Mgmt For For For COMPANY'S 2008 INCENTIVE STOCK PLAN. 3 Ratification of Auditor Mgmt For For For T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWARD Mgmt For For For C. BERNARD 2 ELECTION OF DIRECTOR: JAMES T. Mgmt For For For BRADY 3 ELECTION OF DIRECTOR: J. Mgmt For For For ALFRED BROADDUS, JR. 4 ELECTION OF DIRECTOR: DONALD Mgmt For For For B. HEBB, JR. 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For A.C. KENNEDY 6 ELECTION OF DIRECTOR: BRIAN C. Mgmt For For For ROGERS 7 ELECTION OF DIRECTOR: DR. Mgmt For For For ALFRED SOMMER 8 ELECTION OF DIRECTOR: DWIGHT Mgmt For For For S. TAYLOR 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MARIE WHITTEMORE 10 Increase in Authorized Common Stock Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Transaction of Other Business Mgmt For Against Against Teleflex Inc Ticker Security ID: Meeting Date Meeting Status TFX CUSIP9 879369106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Cook Mgmt For For For Elect George Babich, Jr. Mgmt For For For Elect Stephen Klasko Mgmt For For For Elect Benson Smith Mgmt For For For 2 APPROVAL OF THE TELEFLEX Mgmt For For For INCORPORATED 2008 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For TERADATA CORPORATION Ticker Security ID: Meeting Date Meeting Status TDC CUSIP9 88076W103 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID E. Mgmt For Against Against KEPLER - CLASS I NOMINEE 2 ELECTION OF DIRECTOR: WILLIAM Mgmt For Against Against S. STAVROPOULOS - CLASS I NOMINEE 3 RATIFICATION OF APPOINTMENT: Mgmt For Against Against C.K. PRAHALAD - CLASS II NOMINEE 4 APPROVAL OF THE APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS FOR Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect John Bookout, III Mgmt For For For Elect Michael Wiley Mgmt For For For Elect Jim Nokes Mgmt For For For 2 Amendment to the 2006 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Textron Inc Ticker Security ID: Meeting Date Meeting Status TXT CUSIP9 883203101 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PAUL E. Mgmt For For For GAGNE 2 ELECTION OF DIRECTOR: DAIN M. Mgmt For For For HANCOCK 3 ELECTION OF DIRECTOR: LLOYD G. Mgmt For For For TROTTER 4 ELECTION OF DIRECTOR: THOMAS Mgmt For For For B. WHEELER 5 Ratification of Auditor Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO FOREIGN MILITARY SALES. 7 Shareholder Proposal Regarding Tax ShrHoldr Against Against For Gross-up Payments to Senior Executives Thomas & Betts Corp. Ticker Security ID: Meeting Date Meeting Status TNB CUSIP9 884315102 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeananne Hauswald Mgmt For For For Elect Dean Jernigan Mgmt For For For Elect Ronald Kalich, Sr. Mgmt For For For Elect Kenneth Masterson Mgmt For For For Elect Dominic Pileggi Mgmt For For For Elect Jean-Paul Richard Mgmt For For For Elect Kevin Roberg Mgmt For For For Elect David Stevens Mgmt For For For Elect William Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE MANAGEMENT Mgmt For For For INCENTIVE PLAN 4 APPROVAL OF THE THOMAS AND Mgmt For For For BETTS 2 PLAN TJX Companies Inc Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jose Alvarez Mgmt For For For Elect Alan Bennett Mgmt For For For Elect David Brandon Mgmt For For For Elect Bernard Cammarata Mgmt For For For Elect David Ching Mgmt For For For Elect Michael Hines Mgmt For For For Elect Amy Lane Mgmt For For For Elect Carol Meyrowitz Mgmt For For For Elect John O'Brien Mgmt For For For Elect Robert Shapiro Mgmt For For For Elect Willow Shire Mgmt For For For Elect Fletcher Wiley Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF PRICEWATERHOUSECOOPERS LLP. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING IMPLEMENTATION OF THE MACBRIDE PRINCIPLES. Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP9 896239100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 TO APPROVE AN AMENDMENT TO Mgmt For For For THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP9 903914109 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Watford Mgmt For For For Elect Roger Brown Mgmt For For For Elect W. Charles Helton Mgmt For For For Elect Stephen McDaniel Mgmt For For For Elect Robert Rigney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 4 Transaction of Other Business Mgmt For Against Against United States Steel Corp. Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Gephardt Mgmt For For For Elect Glenda McNeal Mgmt For For For Elect Patricia Tracey Mgmt For For For Elect Graham Spanier Mgmt For For For 2 Ratification of Auditor Mgmt For For For Waters Corp. Ticker Security ID: Meeting Date Meeting Status WAT CUSIP9 941848103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Bekenstein Mgmt For For For Elect Michael Berendt Mgmt For For For Elect Douglas Berthiaume Mgmt For For For Elect Edward Conard Mgmt For For For Elect Laurie Glimcher Mgmt For For For Elect Christopher Kuebler Mgmt For For For Elect William Miller Mgmt For For For Elect JoAnn Reed Mgmt For For For Elect Thomas Salice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Bisaro Mgmt For For For Elect Michael Fedida Mgmt For For For Elect Albert Hummel Mgmt For For For Elect Catherine Klema Mgmt For For For 2 Ratification of Auditor Mgmt For For For Weatherford International Limited Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 G95089101 06/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION AS DIRECTOR: Mgmt For For For NICHOLAS F. BRADY 2 ELECTION AS DIRECTOR: WILLIAM Mgmt For For For E. MACAULAY 3 ELECTION AS DIRECTOR: DAVID J. Mgmt For For For BUTTERS 4 ELECTION AS DIRECTOR: ROBERT Mgmt For For For B. MILLARD 5 ELECTION AS DIRECTOR: Mgmt For For For BERNARD J. DUROC-DANNER 6 ELECTION AS DIRECTOR: ROBERT Mgmt For For For K. MOSES, JR. 7 ELECTION OF DIRECTOR: ROBERT Mgmt For Against Against A. RAYNE 8 Ratification of Auditor Mgmt For For For Williams Companies Inc Ticker Security ID: Meeting Date Meeting Status WMB CUSIP9 969457100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOSEPH Mgmt For For For R. CLEVELAND 2 ELECTION OF DIRECTOR: JUANITA Mgmt For For For H. HINSHAW 3 ELECTION OF DIRECTOR: FRANK T. Mgmt For For For MACINNIS 4 ELECTION OF DIRECTOR: STEVEN Mgmt For For For J. MALCOLM 5 ELECTION OF DIRECTOR: JANICE Mgmt For For For D. STONEY 6 RATIFICATION OF ERNST & YOUNG Mgmt For For For LLP AS AUDITORS FOR 2008. Xenoport, Inc Ticker Security ID: Meeting Date Meeting Status XNPT CUSIP9 98411C100 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Barrett Mgmt For For For Elect Jeryl Hilleman Mgmt For For For Elect Wendell Wierenga Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Ratification of Auditor Mgmt For For For Yamana Gold Inc Ticker Security ID: Meeting Date Meeting Status AUY CUSIP9 98462Y100 05/14/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 IN RESPECT OF THE INCREASE IN Mgmt For For For THE MAXIMUM NUMBER OF DIRECTORS FROM 10 TO 15 Re-elect Peter Marrone Mgmt For For For Re-elect Victor Bradley Mgmt For Withhold Against Re-elect Patrick Mars Mgmt For Withhold Against Re-elect Juvenal Mesquita Filho Mgmt For For For Re-elect Antenor Silva, Jr. Mgmt For For For Re-elect Nigel Lees Mgmt For For For Re-elect Dino Titaro Mgmt For For For Elect John Begeman Mgmt For For For Elect Robert Horn Mgmt For For For Elect Richard Graff Mgmt For For For Elect Carl Renzoni Mgmt For For For 3 IN RESPECT OF THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS AUDITORS 4 IN RESPECT OF THE ADOPTION OF Mgmt For For For THE RESTRICTED SHARE UNIT PLAN 5 IN RESPECT OF THE Mgmt For For For CONFIRMATION OF THE NEW GENERAL BY-LAW. Yum! Brands Inc Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Dorman Mgmt For For For Elect Massimo Ferragamo Mgmt For For For Elect J. David Grissom Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Holland, Jr. Mgmt For For For Elect Kenneth Langone Mgmt For For For Elect Jonathan Linen Mgmt For For For Elect Thomas Nelson Mgmt For For For Elect David Novak Mgmt For For For Elect Thomas Ryan Mgmt For For For Elect Jing-Shyh Su Mgmt For For For Elect Jackie Trujillo Mgmt For For For Elect Robert Walter Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ( OF PROXY) 3 Adoption of Majority Vote for Election Mgmt For For For of Directors 4 Amendment to the Long Term Mgmt For For For Incentive Plan 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) 6 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Advisory Vote on Executive Compensation 7 Shareholder Proposal Regarding Food ShrHoldr Against Against For Supply Chain Security and Sustainability 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO ANIMAL WELFARE ( OF PROXY) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Vista Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
